UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7712



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE ERVIN LAMBERT; ERVIN WAYNE LAMBERT, JR.,

                                            Defendants - Appellants.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CR-92-405)


Submitted:   July 28, 1998                 Decided:   August 12, 1998


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas A. Trant, TRANT & ASSOCIATES, Knoxville, Tennessee, for
Appellants. Nancy Chastain Wicker, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants seek to appeal the district court’s order denying

their motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Lambert, No. CR-92-405 (D.S.C. Nov.

18, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2